DETAILED INTERVIEW SUMMARY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant called to discuss the 112 rejections in section 5 and 7 in the detailed portion of the office action mailed 01 April 2021, and the art rejections in sections 10, 11 and 13 of the detailed section of the same office action.
     Regarding the 112 2nd paragraph rejection and 1st paragraph written description rejection in sections 5 and 7, applicant explained that the drinking class is a truncated cone with the base of the cone at the top of the drinking glass and the truncated portion at the bottom of the drinking glass, and that the drinking glass was the target of the sheet that deformed into the shape of the glass.  Applicant further stated that it was unclear if the cross section in Figure 1 of the sheet was along the length axis of the sheet or the width axis of the sheet, but that whichever dimension it was, it was at least the width of the truncated cone plus twice the height of the target shape since the sheet extends up the side of the glass on both sides of the glass.  The examiner argued that since the exact size of the 
     Regarding the base rejection using Fedeli et al. in section 10 of the detailed portion of the last office action, applicant argues that that section 34 of the reference which describes Figure 9 relied upon by the examiner teaches element 20 to be both a forming and absorbent layer and element 10 to also be a forming and absorbent layer, and that it therefore was unclear if two absorbent layers on both sides of a shape retaining layer were taught.  The examiner again requested further argument on this issue in the next response.
    Regarding the rejection in section 11 of the last office action, applicant argued that there was not motivation to use Nudo, Jr with Fedeli et al. as Fedeli et al. did not call for the use of indicia.  The examiner indicated that it was common and well known to put indicia such as trademarks and instructions for use on articles with ink.  Regarding the use of routing to make the structure of Nudo, Jr, the examiner 
     Regarding the rejection in section 12 of the prior office action, applicant argues since Fedeli teaches that the mat of Fedeli is suitable to be wrapped around pipes there is no need to provide the slit structure of Buchalter in the mat of Fedeli.  The examiner argued that since both references are drawn to the field of sheet wraps deployed around pipes, it would have been obvious to transfer the slit structure of Buchalter to allow for the additional flexibility of fitting a sheet to a pipe joined to a fixture taught by Buchalter.
    No agreement was reached on allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783